                                          Case 20-17890                   Doc 18         Filed 09/14/20             Page 1 of 2

 Fill in this information to identify your case:

 Debtor 1                 Tiara Tamika Logan
                          First Name                        Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                    Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number           20-17890
 (if known)
                                                                                                                                           Check if this is an
                                                                                                                                            amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                      4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

       You are claiming state and federal nonbankruptcy exemptions.                  11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from      Check only one box for each exemption.
                                                               Schedule A/B

      2409 Belden Lane Bryans Road, MD                                                                                           Md. Code Ann., Cts. & Jud.
      20616 Charles County
                                                                     $400,000.00                                  $9,318.00
                                                                                                                                 Proc. § 11-504(f)(1)(i)(2)
      Line from Schedule A/B: 1.1                                                        100% of fair market value, up to
                                                                                              any applicable statutory limit

      2015 Hyundai Sonata 82,120 miles                                                                                           Md. Code Ann., Cts. & Jud.
      Line from Schedule A/B: 3.1
                                                                      $10,500.00                                  $5,758.00
                                                                                                                                 Proc. § 11-504(b)(5)
                                                                                         100% of fair market value, up to
                                                                                              any applicable statutory limit

      2015 Hyundai Sonata 82,120 miles                                                                                           Md. Code Ann., Cts. & Jud.
      Line from Schedule A/B: 3.1
                                                                      $10,500.00                                  $4,742.00
                                                                                                                                 Proc. § 11-504(f)(1)(i)(1)
                                                                                         100% of fair market value, up to
                                                                                              any applicable statutory limit

      Living Room Set, Dining Table and                                                                                          Md. Code Ann., Cts. & Jud.
      Chairs, 2 Bed Sets, Sectional for
                                                                          $500.00                                   $500.00
                                                                                                                                 Proc. § 11-504(b)(4)
      Family Room, Desk, Chair Set                                                       100% of fair market value, up to
      Line from Schedule A/B: 6.1                                                             any applicable statutory limit

      3 TV's, Radio, Desktop Computer                                                                                            Md. Code Ann., Cts. & Jud.
      Line from Schedule A/B: 7.1
                                                                          $700.00                                   $500.00
                                                                                                                                 Proc. § 11-504(b)(4)
                                                                                         100% of fair market value, up to
                                                                                              any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                        page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                          Case 20-17890                  Doc 18        Filed 09/14/20             Page 2 of 2

 Debtor 1    Tiara Tamika Logan                                                                          Case number (if known)     20-17890
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     3 TV's, Radio, Desktop Computer                                                                                              Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 7.1
                                                                         $700.00                                  $200.00
                                                                                                                                  Proc. § 11-504(b)(5)
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     Shirts, shoes, pants, purse, socks                                                                                           Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 11.1
                                                                          $20.00                                     $0.00
                                                                                                                                  Proc. § 11-504(b)(4)
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     Shirts, shoes, pants, purse, socks                                                                                           Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 11.1
                                                                          $20.00                                   $20.00
                                                                                                                                  Proc. § 11-504(b)(5)
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     Costume Jewelry                                                                                                              Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 12.1
                                                                          $15.00                                   $15.00
                                                                                                                                  Proc. § 11-504(b)(5)
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Wesbanco                                                                                                           Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 17.1
                                                                            $7.00                                    $7.00
                                                                                                                                  Proc. § 11-504(b)(5)
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     DDA: Wells Fargo                                                                                                             Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 17.3
                                                                      $1,272.42                                   $258.00
                                                                                                                                  Proc. § 11-504(f)(1)(i)(1)
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
      Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
        No
        Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
